Citation Nr: 1737047	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits in excess of the 90 percent level under Chapter 33 of Title 38, United States Code (Chapter 33 or Post-9/11 GI Bill). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1982 to January 1996 and with the Naval Reserves from October 2001 to September 2004.  She also had periods of active and inactive duty for training with the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Muskogee Educational Center dated in February 2013, which awarded the Veteran Chapter 33 educational assistance at the 90 percent level. 

In June 2015, the Board remanded the appeal in order to obtain additional information from the Veteran, and contact the National Personnel Records Center (NPRC) for her personnel records and the Defense Finance and Accounting Service (DFAS) for payroll records.  Her complete service records were associated with the file in October 2015 and the Veteran was informed regarding the VA's inability to obtain records from DFAS.  A Supplemental Statement of the Case was issued in October 2015. 


FINDINGS OF FACT

1. The Veteran severed on active duty from October 1, 2001, to September 11, 2004. 

2. The Veteran has 1077 days of qualifying active duty for Post-9/11 GI Bill purposes. 

3. Department of Defense (DOD) records show the Veteran reported for duty on October 1, 2001, and served until September 11, 2004. 






CONCLUSION OF LAW

The criteria for payment of Post-9/11 GI Bill educational assistance at a rate higher than 90 percent have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Chapter 33 Benefits

The educational assistance program under Chapter 33, Title 38, of the United States Code was established for "individuals who served on active duty after September 10, 2001," and was made effective in August 2009.  38 C.F.R. § 21.9500 (2016).  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 with the implementing regulations found at 38 C.F.R. §§ 21.9500 -21.9770. 

VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2016).  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520 (2016).

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001. 38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640 (a). 

38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. 

38 C.F.R. § 21.9505  provides that active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103 (d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107 (b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348 , 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. § 21.9505 (2016).

The Veteran contends that she is entitled to Chapter 33 benefits at the rate of 100 percent, rather than 90 percent.  She asserts that she had an additional 19 days of service from September 11, 2001, to October 1, 2001, that should be counted towards her credible active duty service.  In statements submitted in support of her claim, she stated that as a result of the events that occurred on September 11, 2001, she was assigned to harbor defense and security for the San Diego Harbor and told to stay on base for several days. 

Review of the Veteran's DD-214 shows she served on active duty in the U.S. Navy beginning October 1, 2001, to September 11, 2004.  VA was unable to obtain the Veteran's records from DFAS and the Veteran stated that she did not have copies of any of her leave and earning statements.  Her complete service record was obtained in October 2015, and the documents showed that she served from October 1, 2001, to September 11, 2004. 

A response from the DOD indicated the Veteran's only period of qualifying Chapter 33 service was October 1, 2001, to September 11, 2004.  She was on annual training orders from September 4, 2001, to September 15, 2001, and then was scheduled to drill with NAVRES unit on September 22, 2001, and September 23, 2001-all of which is non-qualifying time.  The Veteran was identified for mobilization on September 29, 2001, and reported for duty to October 1, 2001. 

There is no evidence, other than the Veteran's own statements, which shows that she was considered "active duty" during the 19 days from September 11, 2001, to October 1, 2001.  The available evidence shows that she was in training or participating in drill exercises-all time that is not countable towards establishing eligibility for educational benefits. 

VA law is absolutely clear on this point.  Basic eligibility for Post-9/11 GI Bill educational assistance is established for an individual who, commencing on or after September 11, 2001, completes the minimum length of honorable active duty service.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520.  In general, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty.  38 U.S.C.A. § 3313(c); 38 C.F.R. § 21.9640(a).  The Veteran had 1,077 of eligible days of active duty.

Therefore, the 19 days in question are not for consideration.  The remaining 1,077 days of qualifying active duty service entitles her to 90 percent of the maximum rate.  38 U.S.C.A. § 3313(c)(7); 38 C.F.R. § 21.9540(a).

The Board notes that VA is permitted to revise a decision regarding education benefits if there is clear and unmistakable error in the decision.  See §§ 3.105(b) and 21.4003(a) (2016).  Under the applicable law and regulations, VA has the authority to revise an earlier decision if the law or the facts were incorrectly applied and this resulted in undebatable error.  In the present matter, however, there is no error; the Veteran's time was counted according to the relevant regulations and there is no applicable exception.

The Board has considered the numerous arguments and statements submitted by the Veteran, including the statements that she was called up to serve on September 11, 2001.  The Board is sympathetic to these assertions, especially considering the events that took place on that date.  However, the Board is bound by the applicable law and regulations.  See 38 U.S.C.A. § 7104(c).  In this case, the 19 days that the Veteran was considered still on reserve duty are not countable as creditable active duty service under the law and regulations governing eligibility for the Post 9/11 GI Bill.  Accordingly, based on the evidence of record and the Veteran's contentions, there is no basis by which her claim for a higher rate of payment can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to Post-9/11 GI Bill (Chapter 33) educational assistance at a rate higher than 90 percent is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


